Title: To George Washington from John Hancock, 7 November 1775
From: Hancock, John
To: Washington, George



Sir
Philadelphia 7th Novr 1775

I am suddenly Call’d upon by the Congress to Dispatch an Express to you, which gives me time only to Inform you that the Congress having Taken into consideration the Report of the Committee appointed to Confer with you, have come to severall Resolutions; which by their order I here Inclose—They have not yet gone thro’ the Report, when Acted upon, the Resolutions they may Adopt will be Transmitted you by Express.
Your Letter of the 30th ulto No. 11, just Rec’d & laid before Congress, but I am Directed not to Detain the Express. I have the Honour to be with the utmost Respect Sir Your most Obedt Servt

John Hancock Presidt

